PER CURIAM.
Appellant, plaintiff in the trial court, appeals an adverse summary final judgment entered in favor of appellees, defendants in the trial court.
Appellant filed a complaint against ap-pellees alleging that on December 28, 1971, during his attendance at a Florida City Commission meeting he was verbally abused and physically assaulted by appel-lees, and as a result incurred damages. Subsequently, appellees moved for summary judgment against the complaint, and on January 15, 1975, the trial court entered summary final judgment in their favor.
In support of their motion for summary judgment, appellees filed several affidavits setting forth material facts in regard to the issues raised by the complaint. In opposition to appellees’ motion, appellant likewise filed several affidavits which, we feel from our reading of the record, controvert the facts set forth in appellees’ affidavits. It is our opinion that these affidavits, except as to appellee R. S. Shriver, create genuine issues of material facts in regard to appellant’s complaint.
Rule 1.510(e), Florida Rules of Civil Procedure, F.S.A., provides for the granting of summary judgment if the pleadings, depositions, answers to interrogatories and admissions on file together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law. In the case sub judice, since we have found that issues of material facts were raised by the affidavits of appellant and appellees, it follows that the summary final judgment appealed, except as to Shriver, was incorrectly granted. Reed v. Jim Moran Pontiac, Inc., Fla.App. 1974, 292 So.2d 392; Smith v. Quinn, Fla. App.1974, 291 So.2d 264; Moore v. School Board, Fla.App.1974, 291 So.2d 244; and 30 Fla.Jur., Summary Judgment § 11.
We have considered the record, all points in the briefs and arguments of counsel in the light of the controlling principles of law, and have concluded that reversible error has been demonstrated. Therefore, *36for the reasons stated and upon the authorities cited, the summary final judgment appealed is affirmed as to appellee R. S. Shriver and reversed as to all other named appellees.
Affirmed in part, reversed in part.